Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 1 of 29 Page ID
                                 #:1693




                           EXHIBIT 1
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 2 of 29 Page ID
                                 #:1694



                 Federal Trade Commission v. Apex Capital Group, LLC
                           Case No. 2:18-cv-09573-JFW-JPR
                 U.S. District Court for the Central District of California

                            Furniture and Equipment Inventory
                              21300 Victory Blvd. Suite 740
                               Woodland Hills, CA 91367

                               Item                                           Quantity
                 Anviz C2 Pro – finger print card                                1
                         Apple monitors                                         15
                        Apple mouse pads                                         5
             Asus laptop (S/N FINOWU13333903H)                                   1
                   Cer-Tech digital postal scale                                 1
                        Decorative vases                                         2
                           Desk chairs                                          11
                              Dolly                                              1
                         Dyson vacuum                                            1
                       Electric water kettle                                     1
                     HP LaserJet Pro printer                                     1
                  HP OfficeJet Pro 8620 printer                                  2
                     Keurig coffee machine                                       1
        Large desk with overhead cabinets and file drawers                       3
               Large metal (4 drawer) file cabinets                              2
                 Large wooden conference table                                   1
                   Logitech cordless keyboards                                  15
                       Metal laptop stands                                      13
                     Neat document scanner                                       1
                      Panasonic telephones                                      12
               Polycom conference phone systems                                  2
                       Polycom telephones                                        4
                    Rectangular wooden desks                                     4
                              Router                                             1
                        Samsung monitor                                          1
                      Samsung refrigerator                                       1
                        Sharp microwave                                          1
                  Shelving and file drawer unit                                  2
                     Sony 48” flat screen TV                                     1
                  Staples professional shredder                                  1
                         Tall file cabinet                                       1
           Wall panels with outlets and cable hook-ups                           8
                          White boards                                           7



                                                                                         EXHIBIT 1
                                                                                           Page 1
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 3 of 29 Page ID
                                 #:1695



                   White leather chairs                        13
               Wooden file cabinets (2 drawer)                  8
                    Zebra label printer                         1




                                                                     EXHIBIT 1
                                                                       Page 2
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 4 of 29 Page ID
                                 #:1696




                           EXHIBIT 2
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 5 of 29 Page ID
                                 #:1697




                              SETTLEMENT TERMS

BY & BETWEEN

DAVID MITCHELL BARNETT of 411 San Gorgonio Street, San Diego, California, 92106, United States of
America ("David"),

        &

PHILLIP PEIKOS of 740 Country Valley Road, Westlake Village, California, 91362-5628, United States of
America ("Phillip"),

each, a "Party," and together the "Parties."

EFFECTIVE DATE: 06 November 2017 ("Effective Date").

PREAMBLE: David and Phillip have been in business together for at least the last five (5) years. The Parties
jointly own several corporate entities, personal loans exist between the Parties and they both wish to
settle all outstanding business ownership issues and debts amicably and part ways as soon as possible.
Both Parties will continue to engage in various business ventures separately following final agreement
upon these Settlement Terms ("Terms").

STOCK ASSIGNMENT AGREEMENTS; INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENTS: It is
anticipated that the Parties will negotiate in good faith and enter into formal stock assignment
agreements memorializing the transactions contemplated between the Parties in connection with each
of the Jointly Owned Companies (as defined below), Apex Capital Group, LLC ("Apex LLC"), Brightguard
Inc., respectively, pursuant to the terms set forth below (and any amendment thereof), as soon as
practical following the Effective Date of these Terms (collectively, the "Stock Assignment Agreements").
It is anticipated that the Parties will negotiate in good faith and enter into formal intellectual property
assignment agreements memorializing the transactions contemplated between the Parties in connection
with the Native Wise IP (as defined below), Apex Code (as defined below), the JACI IP (as defined below)
and the Domain Names (as defined below), respectively, pursuant to the terms set forth below (and any
amendment thereof), as soon as practical following the Effective Date of these Terms (collectively, the "IP
Assignment Agreements").

AVAILABILITY: On the understanding that it may take some time post execution of these Terms to
negotiate,   effectuate   and   execute     all  of the       assignments,    transfers, Intellectual
Property Assignment Agreements and Stock Assignment Agreements anticipated and agreed to in
connection with these Terms, both Parties will make themselves available, without compensation, and
upon reasonable notice, to execute any stock assignment, governmental, registry, bank, or other
paperwork necessary to give effect to these Terms, the Intellectual Property Assignment Agreements,
Stock Assignment Agreements and the transactions contemplated hereby.

LOAN REPAYMENT: Phillip will repay the US$1,000,000.00 personal loan David made to Phillip to purchase
shares in Cinsay, Inc on 23 September 2013 as follows:



{00128662;1}
                                                                                                    EXHIBIT 2
                                                                                                      Page 3
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 6 of 29 Page ID
                                 #:1698




October 2017 - $100,000.00 (Already Paid)
[DATE AGREEMENT IS SIGNED] -$150,000.00
December 15\ 2017 - $50,000.00
December 15th 2017 - $50,000.00
December 29th 2018- $50,000.00
January 12th 2018 - $50,000.00
January 26th 2018 - $50,000.00
February gth 2018 - $50,000.00
February 23rd 2018 - $50,000.00
March 9th 2018 - $50,000.00
March 23rd 2018 - $50,000.00
April 6th 2018 - $50,000.00
April 20th 2018 - $50,000.00
May 4th 2018 - $50,000.00
May 18th 2018 - $50,000.00
June pt 2018 - $50,000.00
June 15th 2018 - $50,000.00



APEX CAPITAL GROUP, LLC: Phillip will buy-out David's interest in Apex LLC. The effective date of this
buyout will be back-dated to 1 January 2017, and shall be undertaken pursuant to the following terms:

    •   Purchase price of US$100.00 to be structured as a redemption to be allocated as follows:
             a. Fifty percent (50%) for future consulting services to be provided by David, which will be
                 treated as ordinary income and deductible to Phillip; and
             b. Fifty percent (50%) for his membership interest which will produce a capital gain for
                 David.
    •   Prior to the redemption, Apex LLC shall admit NextG Payments LLC (or another entity of Phillip's
        choosing) as a member, and owner of one percent (1%) of Apex LLC's membership interest (with
        such one percent (1%) membership interest to be provided solely by Phillip) so that Apex LLC does
        not dissolve upon David ceasing to be a member.
    •   David's deficit capital account as of 31 December 2016 will be recaptured by David, and David will
        assume tax liability for same, if any.
    •   Phillip will assume one hundred percent (100%) of the member liability from 1 January 2017.



JOINTLY OWNED COMPANIES: Phillip will assume one hundred percent {100%) ownership of the following
Jointly Owned Companies which are jointly owned by the Parties. David will transfer his shares of the
Jointly Owned Companies to Phillip without charge. Phillip will assume all tax liabilities associated with
the transfer of the shares, and will assume one hundred percent (100%) of the shareholder liability
following the transfer:

                            Omni Group Limited {England, United Kingdom}
                          Apex Capital Group International Sari {Luxembourg)
                                2573265 Ontario Inc. (Ontario, Canada)

                              Together, the "Jointly Owned Companies."


{00128662;1}
                                                                                                  EXHIBIT 2
                                                                                                    Page 4
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 7 of 29 Page ID
                                 #:1699




SUBSIDIARY COMPANIES: All subsidiary companies owned by Apex LLC and the Jointly Owned Companies
will remain owned by their respective parent entities, without any change resulting from these Terms.

BANK ACCOUNTS: All bank accounts linked to any existing merchant account IDs and/or their respective
business entities will remain the property of each respective business entity.

NATIVEWISE: David will obtain sole and exclusive ownership, without charge, of the Native Wise code,
the www.nativewise.com website, and the associated website domain name, as well as any and all
intellectual property (whether registered or unregistered) associated with the Native Wise brand and/or
website (collectively, "Native Wise IP").

BRIGHTGUARD SHARES: One half (1/2) of the 170,884.05 shares of Brightguard Inc. owned by Apex
Capital International Sari will be transferred to David (or a business entity of David's choice), without
charge. David must make this transfer election within twelve (12) months following the Effective Date of
these Terms.

APEX TECHNINCAL CODE: David will obtain joint ownership of all object and source code, with out charge,
                                                                                              1

that was developed for Apex LLC and/or any of the Jointly Owned Companies within ten (lb) business
days following the Effective Date of these Terms (collectively, "Apex Code").

TRACKING PLATFORMS: David will be removed from the Limelight & Cake tracking platforms used by the
Jointly Owned Companies, and full control of same will be passed to Phillip, within ten (10) business days
following the Effective Date of these Terms.

MAIN SERVER: David will provide Phillip with full control of, and passwords to, the main server used by
Apex LLC and the Jointly Owned Companies. All code and repository produced by employees of Apex LLC
and/or the Jointly Owned Companies currently in David's possession will be placed by David on the main
server used by Apex LLC and/or the Jointly Owned Companies within ten (10) business days following the
Effective Date of these Terms.

DOMAIN NAMES, The apexcapitalgrp.com & jaci.com domain names ("Domain Names") will be
transferred by David to an account designated by Phillip within ten (10) business days following the
Effective Date of these Terms.

JACI INTELLECTUAL PROPERTY: The JACI account handles for Twitter, Snapchat, and Facebook will be
transferred to Phillip by David within ten (10) business days following the Effective Date of these Terms.
All intellectual property (whether registered or unregistered) developed in connection with the JACI brand
(collectively, the "JACI IP") will, thereafter, be solely owned by Phillip.

EMAIL ADDRESSES: David's email accounts with domains owned by Apex LLC and/or the Jointly Owned
Companies will be provided to Phillip within ten (10) business days following the Effective Date of these
Terms. For document retention purposes, no e-mails residing in such accounts will be deleted by David
following full execution of these Terms

TAX CONSIDERATIONS: Phillip will assume all income tax liability for 2017 for all Jointly Owned
Companies. Tax liabilities associated with the transfer of shares anticipated by these Terms will be borne
by the applicable transferee in each instance.


{00128662;1}
                                                                                                  EXHIBIT 2
                                                                                                    Page 5
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 8 of 29 Page ID
                                 #:1700




WORKING CAPITAL & ACCOUNTS RECEIVABLE: All working capital and accounts payable in and for the
Jointly Owned Companies and Apex LLC will remain the property of the Jointly Owned Companies and
Apex LLC, respectively, as of the Effective Date of these Terms.

LIABILITY: Phillip will assume all liability as the sole shareholder of the Jointly Owned Companies as of the
date of signature of each of the applicable Stock Assignment Agreements.

GENERAL RELEASE FOR DAVID: In each applicable Stock Assignment Agreement, Phillip will provide David
with an unconditional general release for all actions taken while David was a
director/shareholder/member, as applicable, of the Jointly Owned Companies and Apex LLC, as well as
any liability that could arise in the future in connection with the Jointly Owned Companies and/or Apex
LLC. David will resign as a director of all Jointly Owned Companies (and their respective subsidiaries, if
any) as of the date of signature of each of the applicable Stock Assignment Agreements .

FULL & FINAL SETILEMENT: These Terms, together with the Stock Assignment Agreements and IP
Assignment Agreements, will serve as a full and final settlement of all issues between the Parties once all
actions and transfers mentioned in and anticipated by these Terms, together with the Stock Assignment
Agreements and IP Assignment Agreements, have been executed and completed.

ADDITIONAL TERMS:

    •   Both Parties confirm that no jointly held real estate is owned by the Parties.
    •   Each Party shall disclose information pertaining to the Terms, the Stock Assignment Agreements,
        IP Assignment Agreements, and any other terms, conditions, agreements, and actions required
        under these Terms (collectively, "Confidential Information") only to those of that Party's
        employees, accountants, and attorneys who need access to such Confidential Information in
        connection with the transactions contemplated by these Terms, the Stock Assignment
        Agreements, and IP Assignment Agreements, as applicable, and to no one else; provided,
        however, either Party may disclose Confidential Information where such Confidential Information
        is required to be disclosed by that Party in order to comply with any applicable law, judicial order,
        or decree; provided, further, that that Party gives prior written notice of such disclosure to the
        other Party and takes reasonable and lawful action to avoid and/or minimize the extent of such
        disclosure.
    •   If required, the Parties will prepare and agree to a joint statement indicating that each Party will
        be involved in separate business ventures on a going forward basis, and that the Parties are no
        longer collaborating in connection with Apex LLC, Cinsay, Inc., or the Jointly Owned Companies.
    •   Each Party shall bear its own legal/accounting costs in connection with the negotiation and
        preparation of these Terms, the Stock Assignment Agreements, the IP Assignment Agreements,
        and any and all other agreements, documents, and actions required of each Party under these
        Terms.
    •   These Terms are subject to the laws of the State of California.
    •   Each Party has taken independent legal advice from an attorney of its choosing prior to signature.
    •   No waiver of any provision of these Terms, whether by conduct or otherwise, in any one or more
        instances, shall be deemed to be, or shall constitute, a waiver of any other provision hereof, nor
        shall such waiver constitute a waiver in any other instance. No waiver shall be binding unless
        executed in writing by each Party.



{00128662;1}                                                                                           // /'!
                                                                                                          /// _//
                                                                                                     /'.,,/
                                                                                                           /   /
                                                                                                                   ,,·'
                                                                                                                          ./J'\1
                                                                                                                          ,•
                                                                                                                             \
                                                                                                     EXHIBIT 2
                                                                                                     1./
                                                                                                           Page 6
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 9 of 29 Page ID
                                 #:1701



   •   These Terms may not be assigned in whole or in part by either Party without the prior written
       consent of the other Party.
   •   Nothing in these Terms shall be deemed to create, either express or implied, the power in any
       Party to bind any other Party.
   •   These Terms, together with the Stock Assignment Agreements and IP Assignment Agreements,
       contain the entire agreement between the Parties with respect to the subject matter contained
       herein and supersedes any previous understanding, commitments or agreements, oral or written.
       All additions or modifications to these Terms must be made in writing and must be signed by each
       Party and must refer to these Terms by its complete name.
   •   If any provision of these Terms is declared invalid by any court of competent jurisdiction,
       applicable statute or rule of law, then such provision shall be deemed automatically adjusted to
       the minimum extent necessary to conform to the requirements for validity as declared at such
       time and, as so adjusted, shall be deemed a provision of these Terms as though originally included
       herein. In the event that the provision invalidated is of such a nature that it cannot be so adjusted,
       the provision shall be deemed deleted from these Terms as though such provision had never been
       included herein. In any event, the remaining provisions of these Terms shall be interpreted so as
       to best reasonably effect the original intent of the Parties.
   •   OTHER THAN FOR WILLFUL MISCONDUCT, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
       CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES
       WHATSOEVER INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS, BUSINESS
       INTERRRUPTION, LOSS OF INFORMATION AND THE LIKE, INCURRED BY EITHER PARTY ARISING
       OUT OF THESE TERMS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
       DAMAGES.



The Parties agree that the aforementioned Terms represent a fair and reasonable settlement between
the Parties, and agree that formal Stock Assignment Agreements, IP Assignment Agreements, and other
documents referenced herein need to be drafted to accurately reflect the aforementioned Terms.




                                              ,/J
                                        ..   {/" .
                                             . ·,/ ~ / f
Read & Agreed: Phillip Peikos _.....,..,..··_,,.._·__•___
                                                        : ------------




{00128662;1}
                                                                                                     EXHIBIT 2
                                                                                                       Page 7
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 10 of 29 Page ID
                                 #:1702




                           EXHIBIT 3
    Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 11 of 29 Page ID
                                     #:1703
Aware Ads Inc.
                                                                                                          Invoice
2323 Yonge Street, Suite 203                                                              Invoice #             Date
Toronto, ON
M4P 2C9                                                                                       15287           11/8/2018

Canada


       Invoice To                                                                  Due Date                   Terms
     Nutra First Limited/ Apex Capital Group,
     3, Talbot Road                                                               11/12/2018              Weekly, Net 4
     Bedford MK40 3EE

                                                                                                                   Rep

                                                                                                                   BL


                            Description                             Qty               Rate                   Amount

Testro X Ultra Clinical ME Trial 2 - US (October 29 - November 4,   207                         36.00             7,452.00
2018)
Testro X Ultra Clinical ME Trial 2 - US Upsell (October 29 -        169                         36.00             6,084.00
November 4, 2018)




Payable to: Aware Ads Inc.                                                Subtotal                       USD 13,536.00
Beneficiary Bank Name and Address:
TD Canada Trust
3140 Dufferin St. Toronto, ON M6A 2T1

Beneficiary Swift Code: TDOMCATTTOR
Transit Number # 19932                                                    Total                         USD 13,536.00
USD Institution Number: 004
USD account number: 7310247
                                                                          Payments/Credits                    USD 0.00
All dollar values are in U.S. Currency.
                                                                          Balance Due                   USD 13,536.00
GST/HST No.            806114310


                                                                                                           EXHIBIT 3
                                                                                                             Page 8
    Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 12 of 29 Page ID
                                     #:1704
Aware Ads Inc.
                                                                                                        Invoice
2323 Yonge Street, Suite 203                                                             Invoice #            Date
Toronto, ON
M4P 2C9                                                                                      15392         11/15/2018

Canada


       Invoice To                                                                 Due Date                 Terms
     Nutra First Limited/ Apex Capital Group,
     3, Talbot Road                                                              11/19/2018             Weekly, Net 4
     Bedford MK40 3EE

                                                                                                                Rep

                                                                                                                 BL


                            Description                            Qty               Rate                 Amount

Testro X Ultra Muscle Trial 2 - US (COPY) (November 5 - 11,        19                          36.00                684.00
2018)
Testro X Ultra Muscle Trial 2 - US (COPY) Upsell (November 5 -     14                          36.00                504.00
11, 2018)
Testro X Ultra Clinical ME Trial 2 - US (November 5 - 11, 2018)    108                         36.00            3,888.00
Testro X Ultra Clinical ME Trial 2 - US Upsell (November 5 - 11,   100                         36.00            3,600.00
2018)




Payable to: Aware Ads Inc.                                               Subtotal                       USD 8,676.00
Beneficiary Bank Name and Address:
TD Canada Trust
3140 Dufferin St. Toronto, ON M6A 2T1

Beneficiary Swift Code: TDOMCATTTOR
Transit Number # 19932                                                   Total                         USD 8,676.00
USD Institution Number: 004
USD account number: 7310247
                                                                         Payments/Credits                  USD 0.00
All dollar values are in U.S. Currency.
                                                                         Balance Due                   USD 8,676.00
GST/HST No.            806114310


                                                                                                        EXHIBIT 3
                                                                                                          Page 9
    Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 13 of 29 Page ID
                                     #:1705
Aware Ads Inc.
                                                                                                          Invoice
2323 Yonge Street, Suite 203                                                              Invoice #             Date
Toronto, ON
M4P 2C9                                                                                       15424          11/20/2018

Canada


       Invoice To                                                                  Due Date                   Terms
     Nutra First Limited/ Apex Capital Group,
     3, Talbot Road                                                               11/24/2018              Weekly, Net 4
     Bedford MK40 3EE

                                                                                                                   Rep

                                                                                                                   BL


                            Description                             Qty               Rate                   Amount

Testro X Ultra Muscle Trial 2 - US (COPY) (November 12 - 18,         2                          36.00                  72.00
2018)
Testro X Ultra Muscle Trial 2 - US (COPY) Upsell (November 12 -      2                          36.00                  72.00
18, 2018)
Testro X Ultra Clinical ME Trial 2 - US (November 12 - 18, 2018)    580                         36.00            20,880.00
Testro X Ultra Clinical ME Trial 2 - US Upsell (November 12 - 18,   442                         36.00            15,912.00
2018)
Focus Brain (November 12 - 18, 2018)                                 2                          45.00                  90.00




Payable to: Aware Ads Inc.                                                Subtotal                       USD 37,026.00
Beneficiary Bank Name and Address:
TD Canada Trust
3140 Dufferin St. Toronto, ON M6A 2T1

Beneficiary Swift Code: TDOMCATTTOR
Transit Number # 19932                                                    Total                         USD 37,026.00
USD Institution Number: 004
USD account number: 7310247
                                                                          Payments/Credits                    USD 0.00
All dollar values are in U.S. Currency.
                                                                          Balance Due                   USD 37,026.00
GST/HST No.            806114310


                                                                                                           EXHIBIT 3
                                                                                                            Page 10
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 14 of 29 Page ID
                                 #:1706




                           EXHIBIT 4
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 15 of 29 Page ID
                                 #:1707




                                                                                EXHIBIT 4
                                                                                 Page 11
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 16 of 29 Page ID
                                 #:1708




                           EXHIBIT 5
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 17 of 29 Page ID
                                 #:1709




                                                                                EXHIBIT 5
                                                                                 Page 12
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 18 of 29 Page ID
                                 #:1710




                           EXHIBIT 6
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 19 of 29 Page ID
                                 #:1711




                                                                                EXHIBIT 6
                                                                                 Page 13
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 20 of 29 Page ID
                                 #:1712




                           EXHIBIT 7
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 21 of 29 Page ID
                                 #:1713




                                                                                EXHIBIT 7
                                                                                 Page 14
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 22 of 29 Page ID
                                 #:1714




                           EXHIBIT 8
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 23 of 29 Page ID
                                 #:1715




                                                                                EXHIBIT 8
                                                                                 Page 15
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 24 of 29 Page ID
                                 #:1716




                                                                                EXHIBIT 8
                                                                                 Page 16
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 25 of 29 Page ID
                                 #:1717




                           EXHIBIT 9
           Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 26 of 29 Page ID
                                            #:1718

                                                                                                             Invoice
8031 114th Ave - Suite 4000                                                                              Date       Invoice No
Largo, FL 33773
                                                                                                       11/13/18       117887A
US

Bill To                                                                          Ship To
Apec Capital Group LLC                                                           Rapid Fulfillment
ATTN: Accounts Payable                                                           Attn Receiving
31280 Oak Crest Drive Suite # 5                                                  12924 Pierce Street
West Lake Village, CA 91361                                                      Pacoima, CA 91331
US                                                                               US

                   BOL#                       Incoterms              Dlvy Date      Payment Terms      Due DatePurchase Order No
                4120532323                    FOB Origin                TBD       50% Ship, 50% N30    11/13/108       None


                 Item Code             Item Qty            Item Description              Lot #           Price     Total Amount
APEX-S-EC-F6547-WP150-60-VTX-TBO-L01     15,071 Virility T3X Testosterone               180243              2.10      31,649.10
APEX-S-EC-F6005-WP150-60-ARX-NO2-L01     14,863 Anodrolrx NO2 Muscle                    180318              2.00      29,726.00
              FREIGHT                         1 Freight                                  N/A            1,274.66       1,274.66




                                                                                    Total                             62,649.76

                                                                                    Payments/Credits                          -
                                                                                    Balance Due           EXHIBIT 9
                                                                                                                  $   31,324.88
                                                                                                           Page 17
Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 27 of 29 Page ID
                                 #:1719




                          EXHIBIT 10
   Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 28 of 29 Page ID
                                    #:1720



                                                                                         Invoice
                                                                                           Date          Invoice No.
Global Naturals (Cyprus) Ltd
Sovereign Court                                                                            06-11-2017    36704
230 Upper Fifth Street
Central Milton Keynes
MK9 2HR
VAT: 222 7845 08


Name/Address                                            Ship To

Omni Group Limited                                      C/O: C/O: RAPID FULFILLMENT SERVICES
Third Floor, 207 Regent Street                          UNIT 40 TANNERS DRIVE BALKELANDS
LONDON, W1B 3HH                                         MILTON KEYNES, MK14 5BN
GB                                                      GB


                                                                                       Terms

                                                                           50% down + 50% completion

                          Description                               Qty Ordered        Rate           Amount

BioGenic                                                                 6000              €1.96      €11,760.00

Elite Pro                                                                8000              €2.06      €16,480.00

Testro T3                                                               20000              €1.96      €39,200.00

Virility T3X                                                            17000              €2.06      €35,020.00

                                                                                  Sub Total :       €102,460.00

                                                                                        Vat :         €20,492.00

                                                                                      Total :       €122,952.00

                                                                             Amount Paid :            €61,476.00

                                                                             Amount Due :             €61,476.00



Bank account details for payment:

GN Global Naturals (CYPRUS) Ltd                                 GN Global Naturals (CYPRUS) Ltd

Bank of Cyprus                                                  Alpha Bank Cyprus Ltd
International Business Unit                                     P.O. Box 21661,
P.O. Box 40093, CY-6300                                         1596 Nicosia,
Larnaca, Cyprus                                                 Cyprus
Account number : 357020094252                                   Account Number : 2021060565606
IBAN Number : CY17002001950000357020094252                      Iban: CY77009002020002021060565606
SWIFT/BIC : BCYPCY2N                                            Swift / BIC : ABKLCY2N



                                        Thank you for your order!                                  EXHIBIT 10
                                                                                                     Page 18
   Case 2:18-cv-09573-JFW-JPR Document 31-2 Filed 11/28/18 Page 29 of 29 Page ID
                  Description
                                    #:1721
                                         Qty Ordered  Qty Sent   Rate     Amount
Please note: Clients are responsible for all bank charges




                                            Thank you for your order!   EXHIBIT 10
                                                                          Page 19
